By the Court.
Here was an inchoate attempt at arbitration which failed. The Smiths met and made their appraisement, before the submission was reduced to writing. When reduced to writing, that superseded the previous verbal agreement. After being so reduced to writing, Mr. Morris gave his opinion on the question of law, and made his award for damages to be ascertained. The previous agreement to refer to the Smiths, to appraise the damages, was waived by mutual consent, and other appraisers were appointed, who never acted. The plaintiff has declared for the damages thus awarded by the Smiths, which was by mutual consent waived and rescinded, and no other appraisal was made.

Exc eptions overruled.